[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff moves for summary judgment in this foreclosure action. The defendant opposes the motion asserting that the mortgage debt ought to be reduced by unpaid child support which the plaintiff allegedly owes to the defendant. The court has previously granted the plaintiff's motion to strike the defendant's counterclaim as to the purportedly delinquent child support.
The court finds, based on the admitted pleadings and the affidavit submitted in support of this motion, that there is no genuine issue as to the following facts. On January 19, 1994, the defendant executed a mortgage deed and note running to the plaintiff for a principal sum of $35,000 plus interest at ten per cent per year. The defendant is in default on this note having made no payments.
The court holds, as a matter of law, that the plaintiff is entitled to a judgment of foreclosure and that the amount of the debt equals $35,000 plus interest often percent per year from January 19, 1994, to date. The court also rules that this debt remains unreduced by any sum which the plaintiff may owe the defendant for past child support for the reasons set forth in the memorandum of decision dated January 30, 1997, on the motion to strike.
Sferrazza, J.